 FOOD FAIR STORES, INC.Food Fair Stores, Inc.andClarenceMcGrath. Case4-CA-5760March 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn November17, 1972,Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.The General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Food Fair Stores,Inc.,Philadelphia, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said Order.1The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.DECISIONSTATEMENT OF THE CASEIRVINGROGOSIN,AdministrativeLaw Judge: Thecomplaint,issued June9, 1972,as amended at the hearing,alleges that,6n or about November17, 1971,Respondent,through named supervisors,discharged or terminated 21named employees,'and has since failed and refused torecall all but John Caruso and Vernon Jordan to their1Clarence McGrath, Raymond Brown, Samuel Ladd, Robert Driscoll,Anthony Vercio, Frank Buchinsky, Vernon Jordan, George Medica, GeraldCohen, George Smith, Jr., Thomas Whelan, William Davis, Albert Evans,Joseph Dittus, Nicholas Fantozzi, E. Connelly, R. Mager,Bennie Bardaji,John Caruso, William Murtha, and William Barrett. The complaint allegesthat Caruso and Jordan were reinstated or recalled during the weeks endingDecember 23, 1971, and February 25, respectively.2Referenceshereinareasfollows:The General Counsel, unlessotherwise stated or required by the context, his representative at thehearing;Food Fair Stores, Inc., Respondent, the Employer or theCompany; Clarence McGrath, the Charging Party; Food Drivers, Helpersand Warehousemen Employees Local 500, the Union or Local 500; the347former or substantially equivalent positions because theyhad participated in protected concerted activities, therebyinterfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7, andengaging in unfair labor practices, in violation of Section8(axl) of the Act .2Respondent's amended answer admits the proceduraland jurisdictional allegations of the complaint and thesupervisory status of its managerial employees but deniesgenerally and specifically the remaining allegations. Specif-ically,Respondent denies that it discharged, terminated, orrefused to reinstate or recall the alleged discriminatees, anddenies that said persons had been engaging in protectedconcerted activities because they had participated in anunauthorizedwork stoppage in violation of collective-bargaining agreement, and had resorted to the workstoppage and picketing to induce and force other employ-ees of Respondent, as well as carriers and drivers of saidcarriers, to refuse to perform services for Respondent.Hearing was held before me on July 31 and August 1, 2,3,and 4, 1972, at Philadelphia, Pennsylvania. All partiesappeared and were represented by counsel, were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, to introduce oral and documentary evidencerelevant and material to the issues, to argue orally and filebriefs and proposed findings of fact and conclusions oflaw.Respondent argued orally on the record, but theGeneral Counsel waived oral argument, preferring to relyon his brief. Pursuant to an extension of time duly granted,theGeneral Counsel and Respondent filed briefs onSeptember 18, 1972.3 Respondent simultaneously filedproposed findings of fact and conclusions of law. They aredisposed of in accordance with the findings and conclu-sions of law hereinafter made.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the briefsof the parties, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent's amended answeradmits, and it is hereby found that, at all times materialherein,Food Fair Stores, Inc., Respondent herein, acorporation duly organized under the laws of the Com-monwealth of Pennsylvania, with its principal place ofbusiness in Philadelphia, Pennsylvania, has been engagedin the operation of food markets.During the year preceding issuance of the complaint,Respondent's total volume of business exceeded $500,000,and during the corresponding period, Respondent pur-National LaborRelationsAct, as amended (61 Stat. 136, 73Stat.519, 29U.S.C. Sec. 151,et seq.),the Act; the National LaborRelations Board, theBoard. The charge was filed on November 23, 1971, and dulyserved onRespondent.Unless otherwiseindicated or requiredby thecontext all datesare in 1971.3On September 21, 1972,Respondent,without prior permission, filed areply brief. On September 27, the General Counsel fileda written objectionon theground thatthe Board's Rules and Regulations make no provisionfor the filingof reply briefs,and requested a similaropportunityto file sucha brief if Respondent were permittedto do so.Respondent's replybrief hasnot been considered in reaching the decision in this case.202 NLRB No. 51 348DECISIONSOF NATIONALLABOR RELATIONS BOARDchased goods valued in excess of $50,000 directly fromsuppliers located outside the Commonwealth of Pennsylva-nia.It is, therefore, found, on the basis of the foregoing andupon the entire record, that, at all times material herein,Respondent has been an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDFood Drivers, Helpers & Warehousemen Employees,Local 500, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union or Local 500, is, and atall times material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.IntroductionRespondent operates a food distribution center locatedat 11th Street and Pattison Avenue, Philadelphia, fromwhich it supplies its retail stores in Pennsylvania andsouthern New Jersey. The center, occupying a city block,comprises a large warehouse situated on the southern halfof the block, and a loading and parking area for tractor-trailer trucks, covering the northern half of the site. Thetruck entrance, some 50 feet wide, is located on the DarienStreet or east side of the premises; the employee entrance,30 to 40 feet wide, is on the 11th Street or west side.Respondent employs a substantial number of warehouse-men, represented by Teamsters Local 169, and some 200permanent or regular full-time truckdrivers, in addition to20 or 30 casual truckdrivers (as of November 1971),represented by Teamsters Local 500, whose members hadpreviously been represented by Highway Truck Driversand Helpers, Local No. 107.Respondent and Local 500 are parties to a collective-bargaining agreement, designated as the Master FoodAgreement, between Food Employers' Labor Relations,Inc. (FELR), representing 18 employers, including Re-spondent, and 4 local unions, including Local 500,4covering the term January 1, 1971, to December 31, 1973,automatically renewable annually thereafter in the absenceof specified notice.Although casual truckdrivers, as such, are not specifical-lymentioned in article 1, Scope of Agreement, and article2,Union Security, section 1, Recognition, the record leaves4The remaining locals are Produce, Poultry, Fish and OystermenDrivers and Helpers, Local No 929, General Teamsters, Chauffeurs,Helpers and Yardmen, Local No. 470, and Truck Drivers and HelpersLocal 676, all affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America The prior MasterFood Agreement, covering the period January 1, 1968 to December 31,1970, with 21 employer signatories, including Respondent, named HighwayTruck Drivers and Helpers, Local No. 107, predecessor of Local 500, as aparty,to the agreement5Art 5, Seniority Principles, sec 2. Seniority Rank and Posting,provides, in pertinent partAfter he has worked for an Employer at least thirty (30) days duringany ninety (90) consecutive calendar days, an employee shall gainseniority status and his seniority date on the seniority list shall revert tono doubt that they are covered by the agreement. Withregard to wage scales, health and welfare contributions,union security, and dues deductions, they work, whenassigned, under substantially the same terms and condi-tions as permanent truckdrivers. The casuals, however, donot acquire permanent status or seniority.5Respondent has maintained a roster of casual truckdriv-ers,which it uses as a source of replacements for regulardriverswho may be absent or on vacation. Prior toNovember 1971, at least until June of that year, the casualroster had been compiled in some semblance of seniority,roughly based on the date the casual was first hired, andcasuals were dispatched generally in that order. During thisperiod, between 25 and 30 casuals worked for Respondenton a more or less steady basis. Early in June 1971,however,according toHead Shop Steward EdwardEmberger's undisputed and credited testimony, UnionSecretary-Treasurer William Brown notified Emberger thathe was not to dispatch casuals from the list on the basis of"seniority." Brown also removed the list, which had beenposted at the union headquarters.Since June,Respondent has called and dispatchedcasuals without regard to their previous length of service.Frequently casuals will call Respondent to inquire if workis available. They have no regular starting time and whencalledmay work anywhere from 1 to 4 days at a time,depending on Respondent's requirements. Each casualemployee who is called is required to complete a printedform, entitled "Casual Employee Notice," setting forth thename of the "casual" employee, the date, the name of theemployee being replaced, the reason for the replacement(on vacation or absent), and acknowledging that the casualisbeing dispatched in conformity with article V, section 2,paragraph 4 of the Master Food Agreement. Copies of thenotice are furnished the shop steward and the unionbusiness agent.Of the 20 to 30 casuals whose names appeared on the list,some had worked for Respondent over a period of 2 years;others, for a matter of months. Dissatisfaction was rifeamong these men because of their inability to achievepermanent status. Further discontent stemmed from theirclaim that they had been denied resort to the grievanceprocedure, having allegedly been advised by their unionthat they had no right to file grievances, except with regardto "monetary" matters. Nevertheless some of their com-plaintswere adjusted between the shop steward andcompany representatives, if only temporarily. The casuals,however, sought to persuade the Company to grantpermanent status to casuals, with appropriate seniority,the firstday of his ninety (90) day qualification period. No Employershall be permitted to deprivea qualified employee of the right to gainseniority status by any subterfuge or by any refusalto hire suchqualified employee when work is available.Employer shall submit to the Local Uniontogether witha copy oftheirmonthly welfare andpension report a list of extra men whoworked during the preceding month.The list shall contain the names ofsuch extramen, withSocial Securitynumbers,days worked, andmonies earnedAn employeehiredasa casual worker such as a vacationreplacement or a replacement for absenteeism shall not become aseniority employee. A replacementfor absenteeism is eligible forholiday pay after sixty (60) days of work, provided he worksthree (3)days in the holiday week FOOD FAIR STORES, INC.notwithstanding the seniority provisions of the contract, tothose in the group withlonger service,a practice whichthey claimed Respondent had followed until the past 2years.6B.Events Culminating in theWork StoppageOn Saturday, November 6, between 14 and 18 casualdrivers assembled to review their grievance against theCompany. As already mentioned, uppermost among thesewas their frustration in achieving permanent status astruckdrivers.Other complaints related to the Company'srequirement that they sign casual employee forms whichdid not contain the name of the employee being replaced,and that they sign these forms in blank when workingSaturdays (not regular workdays), thereby deprivingcasualsof the opportunity of acquiring eligibility forpermanent status; depriving casuals of holiday pay bydenying them employment for 3 days during a givenholidayweek; dispatching drivers from the casual listwithout regard to their prior length of service; and denyingthem the opportunity of accumulating sufficient days ofwork in a given quarterly period so as to render themineligible for health and welfare benefits. The men decidedtoconferwith Shop Steward Emberger about theircomplaints.Next day, Sunday, November 7, the group met withEmberger at his home. After a general discussion of theirproblems, Emberger agreed to arrange a meeting with theunion representatives.The meeting was held at unionheadquarters on November 16. Present were Secretary-TreasurerWilliam Brown, Vice President William O'Far-rell,Shop Steward Emberger, and substantially all thecasuals named in the complaint. Emberger and GeraldCohen, a casual driver, who was one of the most outspokenmembers of the group, reiterated their grievances. Brownannounced that there was nothing the Union could do forthem.When it was suggested that an effort be made toarrange a meeting with the Company, O'Farrell placed acallforRobert J.McIntyre,Respondent'sassistantdirector of industrial relations, but was unable to reachhim.Either at this meeting or one the following day,mention was made of a "demonstration" to be conductedat the Food Center to register their protest.After themeeting,Emberger and O'Farrell (and proba-blyBrown) remained behind to await a call fromMcIntyre.When McIntyre did not return the call,O'Farrell called him again, and requestedameeting.McIntyre suggested a meeting Friday, November 19.7O'Farrell toldMcIntyre that unless a meeting were held,thecasualsmight "demonstrate" the following night.6That Respondent had recognized the right of casuals to file grievances,including the right to acquire seniority as regular full-time truckdrivers, isevident from settlement between the Company and Local 500, on March 23,1970,of a grievance which had proceeded as far as arbitration. Thegrievance, filed by the Union on behalf of seven casual employees, waswithdrawn from arbitration and settled by assigning six of them "aspermanent drivers on the seniority list . . . and slotted in on such list inaccordance with their original date of hire by the Company as casualemployees,"withoutbackpay.The remaining employee was deniedpermanent status, as well as reemployment rights, without backpay for timelost.The settlement agreement which,by itsterms,provided that itsuperseded any past practice between the parties or any arbitration awardinconsistent with it, furtherprovided:349According to McIntyre, O'Farrell told him that he did notknow whether he could "hold these people because theyhave said that unless they get an answer right away, theyare going to pull the doors down." McIntyre replied,"Well, Bill, I want to make one thing very clear to you thatif they do, you can forget any meeting on Friday until weresume operations. I will not negotiate or meet with you onthis kind of problem with a gun at my head." McIntyrealso reminded O'Farrell that, as union officials, he andBrown had an obligation under the contract to ensure thattherewas no interruption in the Company's operations,and told him that if he expected any problem in that regarditwas incumbent on him personally to see that it wasresolved.O'Farrell assured him that he would do every-thing possible to "keep the people in line."Next day, some of the casuals who had been awaiting ananswer to their request for a meeting with the Company,called the Union.When they learned that nothing hadmaterialized, they set about preparing picket signs for usein their forthcoming "demonstration." Legends on thepicket signs read, "Food Fair Unfair to Casual Drivers,""Protesting Against Food Fair," and "Food Fair Unjust inTreatment of Casual Drivers."On November 17, between 8:30 and 10 p.m., some 18casual drivers began picketing both the employee entranceon 11th Street and the truck entrance (used by supervisorypersonnel) on Darien Street. Estimates as to the number ofpickets at either gate at any given time varied from 4 to 12.Except for the testimony of Robert L. Jones, director ofdistribution for the Food Center, detailed later, the recordgenerally establishes that the picketing was peaceful andorderly and that warehouse employees, truckdrivers, andother personnel, as well as drivers of contract carriers, latermentioned,were permitted ingress and egress withouthindrance or interference.Beginningat about 8 o'clock on the night of November17,drivers regularly scheduled to report for work begancalling the dispatchers to say that they would not be in.Danford F. Fletcher, lead dispatcher supervisor, RichardN. Pellulo, trucking supervisor, and Dispatcher RichardMedoff, were on duty on the 4 p.m. to 12 midnight shift.Earlier that day, at 4 o'clock, 10 regular drivers, the usualnumber, had reported for work and were dispatched. At 9p.m., four regular drivers,again,theusual number,reported and were dispatched. The next crew, consisting ofapproximately eight drivers and four helpers, was sched-uled to report at 10 p.m. None of these reported. At I1p.m., approximately 10 drivers and 8 helpers were due,with another 12 drivers and 10 helpers scheduled to reportat midnight. Only two drivers, presumably Seabrooks and4.It is agreed that theCompany shallhave the right to selectcasual employeesin any orderat its discretion for casualemploymentwhen they are employed by the Companywithout regard to their lengthof service and to select from among such persons in any order at itsdiscretion in filling permanentdriver jobswithout regard to their lengthof service.The fact that Respondentlater selected four casuals with the longest servicefor employment as "jockeys"to handle the fueling of tractors for a period of8 months, when the practice was abandoned,did not constitute a waiver ofthis provision.7McIntyretestified that he was faced witha November 17 deadline fornegotiationswithanother union,not involvedin this proceeding,and thatFridaywas the earliestday he couldmeet withthe Union. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDPugh, reported and were dispatched as a team as driverand helper. None of the remaining drivers or helpersreported for the 11 o'clock or midnight shifts. Twoadditional regular drivers, scheduled to report at 1 p.m.,failed to appear. At 10 p.m., Fletcher himself attempted toreach four casuals, who were needed as extra drivers,besides those already scheduled as regular drivers, but wasunable to reach any of the casuals. Between 4 p.m., onNovember 17, and 4:30 p.m. November 18, only onecasual driver,William Barrett (who later appeared on thepicket line) had called at about 8 p.m. on November 17, torequest work.Rumors of a possible work stoppage had reached thecompany officials sometime during the day on November17. Shortly after the picketing began, Fletcher was notifiedby the security guards about what was taking place. Onprevious instructions from Armand D'Onofrio, truckingsuperintendent in charge of the Company's entire truckingoperations at the Food Center, Fletcher called him toreport the state of affairs. D'Onofrio instructed him to takematters in stride.At about 10 p.m., Union Representatives Brown andO'Farrell, accompanied by Shop Steward Emberger, wentto the trucking office and asked for the person in charge.When Fletcher told them that he was in charge, Brownasked him if John Batti, Fletcher's immediate superior, andD'Onofrio were in. Told they were not, Brown said that hewanted someone from management to accompany hisgroup to the gates. Fletcher said that he would have tocontact D'Onofrio. When he did so, D'Onofno instructedhim to comply with Brown's request, and to have Pelluloaccompany him.The union representative, accompanied by Fletcher andPellulo, proceeded to the employees' gate, where 10 or 12casualswere picketing. In the presence of the companyrepresentatives, Brown announced to the pickets that theiractivitieswere unauthorized and not sanctioned by theUnion, and told them to disperse. The pickets, withapparent sarcasm, thanked Brown and continued picket-ing.The union officials and the company representativesthen went to the truck entrance on Darien Street, whereBrown repeated what he had told the other pickets,namely, that their activities were unsanctioned by theUnion.Batti learned of the work stoppage from D'Onofrio atabout 9 o'clock in the evening on November 17. He drovethrough the employees' gate without incident, and metD'Onofno at the garage at about 9:45. According to Batti,D'Onofrio told him that Brown had notified the picketsthat they were engaged in an unlawful work stoppage andthat they should disperse. Batti then walked to theemployee entrance, and later to the truck entrance, andadmonished the pickets to "picket properly" and notinterfere with any employees or trucks using the entrances.Various casuals, as well as Shop Steward Emberger,testified that after Brown stated to the pickets that theywere engaged in an unauthorized work stoppage,, Battiannounced that if the pickets did not go to work, they were"done" or "through." Batti, who denied that he waspresent at any time while Brown was there, at first, deniedtelling the casuals that their employment was terminated orthat they were discharged because they were engaging inan unauthorized work stoppage. Almost immediatelyafterward, he testified that he had no recollection of havingmade the statement. This conflict will be discussed later.At about 1 or 1:30 next morning, November 18, as Battiwas driving through the employees' gate, he observedThomas E. Davis, union night steward, among the pickets.Batticontinued through the gate to the street, andbeckoned to Davis. When Davis joined him, Batti spoke ofthe seriousness of the situation and expressed a desire toresolve the problem. He proposed that Davis attempt topersuade the casuals to go to work, and assured him that ifthey did the Company would take no disciplinary action ofany nature, and would absorb the cost of the 5- or 6-hourdelay which had been incurred. According to Davis, heasked Batti whether in the future casuals would bedispatched "by semority." Batti said that he could notagree to that. Batti told Davis that he would be at homeand that Davis could call him within the next half hour tolethim know what decision the men had reached. Davisagreed to talk to the men and told Batti that if they decidedto go to work he would call him. Davis did not call Batti.Beginning about 8:00 o'clock on the morning ofNovember 18, Respondent, through TrafficManagerLeonard Schaffel and Truck Operations Manager Battimade arrangements with six independent carriers toperform hauling services. These carriers were used duringthe remainder of the work stoppage, and continouslythereafter as late as January.The casuals continued picketing throughout the remain-der of the night and the following day until about 3:30 inthe afternoon, when 18 of them were served with a statecourt injunction, and the picketing terminated.s The firstcarriers began moving goods by 9:30 the same morning.Despite Director of Distribution Jones' instructions toBatti not to use any of the casuals who had engaged in thework stoppage unless it was absolutely essential to theoperation of the center, Batti actually used two or threecasuals after January, and a total of seven as of the date ofthe hearing.The record leaves no doubt that the casuals hereinvolved engaged in an unauthorized work stoppage toachieve economic objectives, without resorting to thegrievanceprocedure provided for in the contract, inviolationof the no-strike clause. The record furtherestablishes that the work stoppage lasted less than 24hours, from between 8:30 and 10 p.m., November 17, tobetween 3:30 and 4 o'clock the next day. The evidencebased on the credible testimony of various casuals, thattheywere familiar with the contents of the 24-hourprovision, and that they had been advised by the Union ofthe import of the provision, warrants the further findingthat the casuals did not intend to continue the workstoppage and picketing beyond the 24-hour period even ifthey had not been served with the injunction. The issue to8 It was stipulatedthat on November 18, 1972, preliminaryinjunctionviolation of the no-stoke provision of the contract,and that the injunctionagainst picketing was issuedat the behestof Respondentby the Courtofwas dissolvedon February 7, 1972.CommonPleas of PhiladelphiaCounty, based solely onthe alleged FOOD FAIR STORES, INC.be determined is whether the 24-hour clause deprivedRespondent of the right to discharge, or discipline theemployees by action short of discharge, for engaging in theunauthorized work stoppage.C.The Applicable Provisions of the Collective-Bargaining AgreementARTICLE 28Mutual GuaranteesSection 5.All grievances shall be processed in orderly fashionthrough the steps provided in Article 8 of thisAgreement. There shall be no threats by any Steward,BusinessAgent, Employer or his representative.Thereshall be no work stoppages or threats thereof except asspecifically permitted under the provisions of Article 8.sssssARTICLE 8Grievance and Arbitration ProcedureSection 9.It is further mutually agreed that the Local Unionwill within two (2) weeks of the date of the signing ofthisAgreement serve upon the Employer a writtennotice,which notice will list the Union's authorizedrepresentatives having the sole authority to act for theUnion in calling or instituting strikes or any stoppageof work which are not in violation of this Agreementand the Union shall not be liable for any activitiesunless so authorized. It is further agreed that in allcases of an unauthorized strike, slowdown, walk out orany unauthorized cessation of work in violation of thisAgreement, the Union shall not be liable for damagesresulting from such unauthorized acts of its members.While the Union shall undertake every reasonablemeans to induce such employees to return to their jobsduring any such period of unauthorized stoppage ofwork mentioned above,it is specifically understood andagreed that the Employer, during the first twenty-four (24)hour period of such unauthorized work stoppage, shallhave the sole and complete right of reasonable disciplineshort of discharge and such union members shall not beentitled to or have any recourse to any other provisions ofthisAgreement. After the first twenty-four (24) hourperiod of such stoppage and if such stoppage continues,however, the Employer shall have the sole and completeright to immediately discharge anyUnionmemberparticipating in any unauthorized strike, slowdown, walkout,or any other cessation of work, and such Unionmember shall not be entitled to or have any recourse toany other provisions of this Agreement.(Emphasissupplied.)ARTICLE 11Discharge or SuspensionSection 1.Cause for Dismissal or Suspension351No employeemay be dismissed or suspendedwithout just cause,except for lack of business.Nothing shall prohibit Union frominvestigating anydismissale or suspension and resorting to the grievanceprocedureprovided in Article8.Until the case hasbeen discussed with the Business Agent,no employeemay be dismissed or suspended except(a) where lack ofbusiness causes the dismissal or suspension, or (b)where the provisionsof this Article providefor immediatedischarge.The parties agree that causes for dismissal withoutfirstdiscussing the matter with the Business Agent,shall be the following.1.Calling an unauthorized strike or walkout.sssSection 2. Company RulesEmployer may establish such company rules as hedeems necessary or desirable, provided that such rulesare not in conflict with the terms and provisions of thisAgreement. A copy of such rules shall be sent promptlyto the Union. Union and FELR have agreed uponUniform Food Industry Rules which are made a partof this Agreement.Uniform Rules and RegulationsforMember Companies of Food Employer'sLabor Relations, Inc.The following Rules and Regulations and thepenalties to be charged for violations of same areplaced into effect so that all employees of the Employermay know what duties are required of them in thegeneral conduct of the Employer's business.Nothing in these Rules and Regulations shallabrogate the employee's right through the Union tochallenge a penalty through the regular grievancemachinery.Rules and Regulations herein containedshall not supersede any Rules or Regulations of thecontract itself.ssss«(3) CONDUCT11(b)Calling an unauthorized stoppage, strike orwalkout-Subject to discharge. [Emphasis supplied.]Contentions of the PartiesInitially, theGeneral Counsel contends that the casualemployees are not covered by the Master Food Agreement,primarily because of their claim that they have been deniedrecourse to the grievance and arbitration machinery, andthat the Union consequently had no authority to waivetheir right to strike. The General Counsel maintains,however, that assuming the casuals are covered by the 352DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract, the Union has not waived their right to engage inunauthorizedwork stoppages of less than 24 hours'duration.Respondent, on the other hand, asserts that the casualsare covered by the contract and, like other employees, areentitled to certain benefits and subject to the obligationsimposed by the collective-bargaining agreement. Further-more, Respondent argues, the casual employees engaged inan unauthorized work stoppage, which, while lasting lessthan 24 hours, was, nevertheless, in violation of the plainprovisionsof article 28, section 5, forbidding workstoppages, "except as specifically permitted under theprovisions of Article 8." (grievance and arbitration.) In thisregard,Respondent maintains that article 8, section 9,quoted above, does not affirmatively grant employees theright to engage in an unauthorized strike or work stoppage,clearly prohibited by article 28, section 5, but, in effect,"reinforces" the general prohibition against work stoppagesof any kind, and merely provides grievance machineryunder which reasonableness of Respondent's discipline"short of discharge" may be determined.The General Counsel's contention that casuals arearguably not covered by the contract is lacking in merit.Their wage scales and hours of work are regulated by thelabor contract; health and welfare contributions are madeby the Employer on their behalf; they are subject to theunion-security provisions; and, in general, they are treatedlikepermanent drivers, except that they acquire noseniority for purposes of permanent employment. (See art.5, sec. 2 supra, fn. 5.) Moreover, the fact that they seek inthisproceeding to avail themselves of the purportedprotection of the 24-hour clause contained in article 8,section 9, attests to the fact that the casuals recognize thatthey are subject to the terms of the Master FoodAgreement.The casuals, and the General Counsel on their behalf,contend, however, that in the past they have been deniedthe protection of the grievance and arbitration procedure(except with regard to "monetary" issues), and that theUnion could not have waived their nght to strike since, asa concomitant of such a waiver, employees must beafforded access to grievance and arbitration procedure.The contention that casual drivers were denied access tothe grievance procedure is not borne out by the record. Therecord fairly establishes that shop stewards have actuallypresented grievances, albeit orally and informally, withfavorable results, without resorting to the formal grievanceprocedure.More importantly, at least one formal griev-ance, involving the very issue for which the casualsengaged in the work stoppage, was carried to thearbitration stage and settled, without the intervention ofthe arbitrator, by achieving what the casuals sought toaccomplish here, namely, the assignment of casual driversas permanent divers on the seniority list. (See, fn. 6.)The casual employees here, however, testified that theywere informed by Union Representative Brown thatbecause of their status as casuals they had no right to file9The General Counsel contends that under art 11, sec I (discharge orsuspension), as well as the rules and regulations, only thecallingof anunauthorized strike constitutes cause for immediate discharge Since it hasnot been shown which of the employees actuallycalledthe stake, he arguesthat the casuals cannot be held responsible for the action taken This is anygrievances for any but "monetary" reasons. Neither Brownnor O'Farrell testified in this proceeding but, assuming thatthe casuals were so informed, the record establishes thattheUnion has, in fact, presented at least one formalgrievance on behalf of the casuals, as has already beenseen.Moreover, even if the umon representatives may havemistakenly informed the casuals that they were not coveredby the grievance procedure (except for monetary issues),Respondent cannot be charged with refusal to processgrievances because of the Union's possible dereliction insubmitting grievances on behalf of the casuals.It is, therefore, found that the casual drivers werecovered by the Master Food Agreement and by thegrievance and arbitration procedure provided thereunder.Proceeding to a consideration of the action taken by thecasuals on November 17 and 18, despite the use of theeuphemism "demonstration," it cannot be denied that theiraction amounted to a complete withholding of serviceshence, a strike or work stoppage. Nor can it be denied thatthe stoppage was in violation of article 28, section 5, unlesspermitted under the provisions of article 8, section 9 (thegrievance procedure). Furthermore, it is undisputed thatthe work stoppage was unauthorized by the Union, andthat the casuals were so notified by the umon representa-tive in the presence of management officials.Article 11, section 1 (discharge or suspension) expresslypermits dismissal or suspension of employees in instanceswhere the provisions of the article provide for immediatedischarge, such as the calling of an unauthorized strike.9This right of the Employer to discharge employees forcalling an unauthorized stoppage, strike, or walkout isfurther reaffirmed by the rules and regulations annexed toand made part of the agreement. It should be notedparenthetically that under article 11, section 1,as well asunder the rules and regulations, the right of the Union toresort to the grievance procedure and to challenge anypenalty imposed is preserved.Thegravamenof the General Counsel's case,however, isthatRespondent unlawfully discharged the casuals whoengaged in the unauthorized walkout which lasted no morethan 24 hours, contrary to the provisions of the so-called24-hour clause contained in the grievance procedure. Thisassumes that the discipline imposed by Respondentexceeded the permissible penalty for unauthorized strikesof less than 24 hours duration, since under these provisionsRespondent may impose only "reasonable discipline shortof discharge." This approach would ignore the otherpertinent provisions of the labor agreement recognizingRespondent's right to discharge for calling an authorizedstoppage, strike, or walkout.Respondent contends however, that the 24-hour clauseof article 8, section 9 may not be construed as authorizing awork stoppage, which is prohibited in article 28, section 5,except as specifically permitted under the provisions ofarticle 8. The only work stoppage permitted in article 8,according to Respondent, appears in section 7, permittingunduly narrow and technical interpretation of thephrase.It is evident thatthis language was intended to outlaw unauthorized stokes notmerely thecalling of such strikes In any event,the recordamplyestablishes that thecasuals actedconcertedlyin their decisionto "demonstrate," and to thatextent, itmay be said that they calledthe stokeby commonconsent FOOD FAIR STORES, INC.a work stoppage only upon the failure to comply with anarbitrator's award within 10 days after receipt thereof.10Thus, Respondent maintains that the unauthorized workstoppage mentioned in the 24-hour provisionin article 8,section 9 is not to be construed as within the exceptionprovided for in article 28, section 5.Stated differently, the argumentrunsthat the 24-hourclause cannot convert an unauthorized work stoppage intoprotected activity in the face of the general prohibitionagainstwork stoppages of any kind. Had the partiesintended,Respondent argues, that the 24-hour clauseshould further restrict Respondent's right toimmediatedischarge, contained in article 11, section 1, or as anexception to the no-strike clause contained in article 28,section5, they would have inserted such an exception tothe immediate right to discharge in article 11, section 1, theprovision dealing with cause for dismissal. Instead, theparties inserted the 24-hour provision in the grievance andarbitration provisions of the contract. Thus, Respondentmaintains, the 24-clause was in no way intended to restrictits right of immediate discharge for an unauthorized workstoppage, but merely to limit the right of an employeeengaging in such action to have recourse to the grievancemachinery.This construction is supported, according to Respon-dent, by the fact that in article 8, section 9 Respondentrelinquished its right to hold the Union responsible forunauthorized work stoppages. Respondent argues that theUnion had a very considerable stake in being absolved ofany possible liability for wildcat strikes, and that it agreedto the 24-hour clause asa quid pro quofor the release fromany such possible claim.In further support of its interpretation of the 24-hourprovisions, Respondent introduced evidence, received overthe General Counsel's strenuous objection," of discussionsbetween Assistant Director of Industrial Relations McIn-tyre and Union Secretary-Treasurer Brown, on December31, 1970, during the last of some 14 negotiatingsessions,culminating in the agreement, that the Union's proposed24-hourclausewas merely intended to deny employeesengaging in unauthorized work stoppages access to thegrievance machinery under the stated conditions. Accord-ing to McIntyre's undemed testimony, Brown expressedconcern regarding unauthorized work stoppages whichmight undermine the Union's authority in view of the rashofwildcat strikeswhich had occurred while HighwayDrivers Local 107 had represented Respondent's drivers.Agreeing with Brown's approach, McIntyre proposed thatthe Union agree to deny access to the grievance machineryto any employee discharged for engaging in an unauthor-izedwork stoppage, regardless of itsduration.Brownrefused and stated, according to McIntyre, that during thefirst 24 hours of an unauthorized work stoppage Respon-dent would have the right to discharge employeesengagingin such conduct, and the employee would be relegated to10Sec TreadsThe decision of the arbitrator shall be final and binding upon allpartiesFailure to comply with arbitrator's award within ten (10) daysafter receipt thereof shall permit either partylegal and economicrecourse11The objection, renewed in the General Counsel's brief, was on theground that receipt of this evidence violated the parol evidence rule The353the grievance procedure. Thus, Respondent contends, the24-hour clause does not restrict its right to dischargeemployees engaging in an unauthorized work stoppage, inview of the "sole and complete right" granted theEmployer to take the specified action without the right ofthe employees to have "recourse to any other provisions"of the agreement. In the event of work stoppages lastinglonger than 24 hours, striking employees would be deniedrecourse to the grievance procedure. If this is the result theparties indeed intended, it is not reflected in the languageof the provision, which makes no distinction betweenunauthorized strikes of less than 24 hours' duration andthose exceeding that period, insofar as the consequences tothe employees are concerned. To this extent, the under-standing purportedly reached with the union representativeis at variance with the provisions of the 24-hour clause, andconstitutes an attempt to vary its terms. No reliance,therefore, is placed on McIntyre's testimony regarding thealleged understanding.Respondent's position that it had an unqualified right todischarge employees engaging in an unauthorized workstoppage of less than 24 hours' duration, subject only torecourse to the grievance procedure, fails to take intoaccount the full import of the proviso to article 28, section5.To contend that the placement of the 24-hour clause inthe grievance provisions rather than in the section dealingwith the no-strike provisions or in the one setting forth thecauses for immediate discharge requires a finding that theparties did not intend to restrict Respondent's right todischarge employees engaging in unauthorized strikes ofless than 24 hours, would be to exalt form over substance.Reasonably interpreted and viewed in light of the evidentpurpose of the provision,itisfound that the provisoexcludes from the prohibition against work stoppages thoseof less than 24 hours as a cause for immediate discharge.Respondent contends that the Board erred inWagonerTransportation,12on which the General Counsel relies, but,in any event, attempts to distinguish the case. The 24-hourclause is substantially identical in both cases. There theBoard, adopting the decision of the Trial Examiner, held.although unauthorized strikes are outlawed bytheMaster Agreement,it isclear from the Agreementitself that the parties agreed that the extreme penalty ofdischarge would not be applicable to employees whoparticipate in unauthorized strikes of less than 24hours' duration, as the Agreement gives the Respon-dentasan Employer only the right to impose"reasonable disciplineshort of discharge"upon suchemployees. It is accordingly held that to the extent thatthe Agreement prohibited the Respondent from exact-ing the extreme penalty of discharge on employee-participants in wildcat strikes of less than 24 hours'duration, such strikes are protected activities under theprovisions of Section 7 of the Act which guarantees toemployees the right to engage in "concerted activitiesevidence was received,and has been considered,not tovarythe terms of thelabor contract, but forsuch aid as itmay affordin resolving any ambiguityin the language ofthe 24-hour clause or possible incompatibility with otherpertinent provisions of thecontract12Wagoner Transportation Company,177 NLRB 452,enfd.(per cur,am)424 F 2d 628 (C A 6) 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining or other mutualaid or protection."Respondent attempts to distinguish this case on theground that the master agreement in theWagonercase, acopy of which was introduced in this proceeding, containsno explicit provision in the comparable discharge clause,permitting immediate discharge for the calling of anunauthorized strike. Similarly, Respondent points out, theuniform rules and regulations, appearing in the so-calledMichigan Rider, contain no mention of the right toimmediate discharge for unauthorized strikes. Grantedthese differences, it is evident that in reaching its decisionthe Board acted on the premise that the Employer wouldhave been entitled to discharge employees engaged in anunauthorized stake in violation of the no-strike clause,were it not for the language of the 24-hour provision. It is,therefore, found that the absence of any express provisionin theWagonercontract authorizing the Employer todischarge any employee engaging in a wildcat strike doesnot require a contrary result.13Respondent further argues that to adopt the interpreta-tion of the General Counsel regarding the 24-hour clausewould render it possible for employees to engage in a seriesof intermittent wildcat strikes, provided only that eachstoppage were terminated within 24 hours. Conceivablysuch a result is possible, but it must be assumed that theparties were cognizant of the risk when they agreed on theclause, and it is not within our province to reform thecontract freely entered into by the parties. Moreover, insuch an eventuality, the Employer could resort to otherremedies, including the grievance procedure. In any event,the possibility of such recurring wildcat strikes did notdeter the Board from finding in theWagonercase, that,under the 24-hour clause of the contract there, theEmployer could not exact the extreme penalty of dischargefor unauthorized strikes of less than 24 hours' duration.Respondent maintains, however, that, although it hadthe right, under the applicable provisions of the contract,to discharge the casuals who engaged in the unauthorizedwork stoppage of less than 24 hours, the discipline which itimposed constituted no more than "reasonable disciplineshort of discharge."To begin with, there is a direct conflict in the testimonyas to whether Dispatchers Fletcher and Pellulo notified thepicketing casuals that they were discharged. Although bothwere admitted supervisors, they denied that they hadauthority to discharge casual drivers, except under verylimited circumstances, such as where their competence astruckdrivers was involved. Nevertheless, in view of theirsupervisory status, their statement or threat of discharge, ifactuallymade, would constitute interference, restraint, orcoercion, even thoughtheymay have had no authority toeffect actual discharges. In view of their lack of authority13 It has been noted that, in the recent case ofNational Tea Company,Standard Grocery Division,198NLRB No 62, Trial Examiner (nowAdministrative Law Judge) George L Powell arrived at the result argued forby Respondent here, but recommended that the Board defer to thetribunal's award The Board did so without reaching the merits of the case.With all due deference, I must respectfully disagree with the AdministrativeLaw Judge's decision on the merits14Although Cohen had taken an active part in the events culminating inthe strike, it was not shown that Respondent was aware of this Cohentestified, however, that earlier that month he had protested to one of theto discharge, and in view of the exceptional circumstancesexisting in regard to the unauthorized stoppage, it is highlyimprobable that Fletcher and Pellulo would have assumedauthority to make such a critical decision without instruc-tions from top level management. It is found that they didnot notify the casual pickets that they were discharged.More serious, however, is the charge that on the night ofNovember 17, Batti, Fletcher's immediate supervisor andD'Onofrio's subordinate, told the entire group of casualsthat they were ternnated. According to Gerald Cohen,Batti and D'Onofno drove into the truck entrance onDarien Street and, after a discussion between the two men,Batti,with a sweeping gesture of his hand, told them,"You're all done," and, singling out Cohen, said, "Andyou, Cohen, you'll never work hereagain." 14Without categorically denying Cohen's testimony,Batti,at first, denied telling the men that they were terminated,but later testified that he could not recall making such astatement. In any event, Batti later told Shop StewardDavis, as late as 1 a.m., November 18, that if the menreturned to work no disciplinary action would be takenagainst them.Under these circumstances, it might beargued that, even assuming that Batti made the statementattributed to him by Cohen and other casuals, thestatementwas probably intended as no more than atacticalmaneuver to persuade the casuals to go to work.It is conceded, however, as Batti and Jones testified, thaton November 18, the Company decided that it would nolonger call casuals involved in the work stoppage assubstitutedriversunless it had no other alternative.Fletcher also testified that, after the termination of thestrike, Batti and D'Onofno furnished him with a new list ofcasuals, which he believed did not contain the names of thecasualswho had engaged in the unauthorized workstoppage. After first denying that he had made a list of thecasuals picketing on November 17 and 18, when shown hispretrial affidavit, he conceded that he compiled such a listof names, probably after he returned to his office from thepicket line.This evidence supports a finding that, by its decision notto call the casuals who had engaged in the work stoppage,unless it was unavoidable, Respondent evinced a determi-nation not to use these casuals in the future, therebydepriving them of any future opportunity for employmentand, in effect, terminating their employment. Respondentdenies, however, that these employees have actually beendischarged, contending that the fact that they subsequentlydispatched seven casual employees, who had engaged inthe unauthorized work stoppage, negates any inferencethat the casuals were terminated. Respondent concedesthat it has imposed an "extended suspension" on thesecasuals but maintains that this action constituted no morethan reasonable discipline short of discharge. On the otherdispatchersthat anothercasual,Robert Driscoll, who had beenworking forRespondentnearly twice as long as Cohen,had not been called.Accordingto Cohen, the dispatcher told himhe wouldcall "anybody" "whenever" hewanted Onanother occasion, whenCohen, who had already worked 2 daysduring a holidayweek, calledin and asked to be assignedin order to beeligible for holiday pay, Fletcher told him thatthere waswork forhim, butthat he hadbeen told not touse him When Cohenreported this to BusinessAgent Brown, the lattercalled Fletcher and threatened him with thefiling ofa grievance unlesshe used Cohen As aresult,Cohen worked the third daythat week and received the holiday pay FOOD FAIR STORES, INC.355hand, there was evidence from several of the casuals,including Cohen and McGrath, the Charging Party, thatwhen the Company failed to call them after the strikeended, they called the Company to ask for work but weretold that there was no work available, and finallyabandoned their efforts.Itwill be recalled, however, that in consequence of thestrike,Respondent had been obliged to resort to the use ofindependent carriers to perform the work previously doneby thecasuals.In order to obtain the services of theindependent carriers, Respondent was obligated to makethem a commitment that it would not discontinue the useof theirserviceswhen the strike was terminated. Moreover,Respondentassertsthat reduction in the operating sched-ules of its regular drivers and elimination of deliveries fromthe Food Center to Allentown and Reading, Pennsylvania,reduced its need for casual drivers. It is not surprising,therefore, that there may not have been enough workavailable to warrant hiring of casuals. Although the cost ofoperating with outside carriers was admittedly higher thanitwould have been to operate with casuals, Respondentjustified the increased cost by the dependability of thecarriers and increased efficiency of operation. The evidenceidoes not warrant an inference that Respondent resortedto the use of outside carriers to penalize the casuals fortheir unauthorized walkout.As further indication that it did not discharge the casualswho engaged in the unauthorized work stoppage, Respon-dent points to its procedure under which it notifies theUnion by telegram or letter in the event of discharge ofpermanent employees and, with regardto casuals, informsthe Union that it is removing the casual from the list. Thatthis procedure was not followed here may raise questionsconcerning Respondent's possible failure to comply withthecontract,but furnishes no probative evidence tosupport its claim that the casuals were not actuallyterminated.Itis,therefore, found that by the conduct of itsresponsible supervisors, includingBatti's statements to thepickets, and the removal of the names of the strikingcasualsfrom the former roster, and establishing a newroster, and by failing to call all but seven of thecasualswho had engaged in the work stoppage, Respondent hasdeprived the casuals of their former employment opportu-nitiesthereby, in effect, terminating their employment.15As further justification for its action, Respondentassertsthat thecasualsengaged in picket line misconduct whichwarranted the discipline imposed.Jones testified that between 11 and 11:30 on the firstnight of the strike, he observed (from a considerabledistance,itmight be noted), a number of warehousemen,members of Local 169, "millingaround" at the employeesgate,where Local 500 members of both the trucking andgaragegroupwere congregated. Paul Hanlen, shopchairman for Local 169, was at the picket lineto assurewarehouse employees that they were not obliged to respectthe picket line. Local 500BusinessRepresentative Brown,who was also present, informed Local 169 employees thatthe work stoppage was unauthorized and did not affectthem, and warehousemen were permitted to enter withoutincident.Jones remained at the center throughout that night anduntil 8 o'clock the following night. At various times duringthat interval, he testified, he observed pickets stoppingvehicles at the entrance in an apparent effort to identifyoccupants of the vehicles. Jones concluded that this wasdone to determine whether the occupants were warehouse-men, in which case they were permitted to enter, ortruckdrivers,who "turn[ed] around" without entenng.16Jones further testified that he also observed pickets at thetruck entrance converge on a "yellow tractor," allegedlybelonging to one of the common carriers, whom Respon-dent had engaged after the work stoppage began, whilemembers of the labor squad of the police department wereseated in a vehicle at the side of the driveway. When Jonessought to have the police intervene, he was told that in theabsence of an injunction or unless violence occurred, theycould not intervene, and that drivers had the choice ofentering or refraining from doing so. Some of the pickets,according to Jones, engaged drivers in conversation, whileothers remained standing in front of and on both sides ofthe tractor, without moving, until the driver left the scene.In addition, according to Jones, two regular driversemployed by Respondent, whom he identified as Sea-brooks and Pugh, and who had been dispatched by ZackJohnson, passed through the picket line. Pugh later went tothe trucking office and, in Jones' presence, told Johnsonthat he had been threatened that "his head would getbroken if he went out," presumably meaning if he drove atruck out. Both drivers, however, drove their trucks outwithout incident. According to Jones, no other regulardrivers reported for work during the strike.The record generally establishes that, except for theforegoing incidents, drivers and others seeking access tothe center, either through the employees' entrance or thetruck entrance, were permitted to do so without hindrance.Those who sought information about the dispute wereeither directed to read the picket signs or informed of thegrievances, and told that they were free to decide whetherto enter the gates. Even on the basis of Jones' testimony,except for the hearsay testimony regarding the allegedthreat of violence against Pugh, there was no probativeevidence to establish that persons declining to enter thecenter were deterred from doing so by anything more thanpeaceful persuasion. Nor was there any identification ofpickets who allegedly engaged in picket line misconduct. Inany event, it has not been established that the action takenby Respondent against the casuals was prompted by anypicket line misconduct.Inaddition to the alleged picket line misconduct,Respondent relies for its disciplinary action on the"staggering" effect of the casuals' wildcat strike upon itsoperations.Wholly apart from whether the pickets engaged in15 It may be noted that, despite the interpretation of the 24-hour clauseattributed by McIntyre to Brown, the Union declined to process a grievancefor the action taken by Respondent against the casuals, and that McGrath,the Charging Party, filed an unfair labor practice charge against the Unionfor denying casuals fair representationThe charge was subsequentlywithdrawn16According to Jones, he observed pickets "converge"on the car as soonas it came through the gate,and concluded that the pickets were attemptingto establish the identity of the occupants He assumed that the occupants ofcars which did enter contained truckdrivers. 356DECISIONSOF NATIONALLABOR RELATIONS BOARD"obstructive" tactics, Respondent argues that the picketingof Respondent's entrances was, at the very least, designedto attempt to persuade regular truckdnvers employed byRespondent, as well as outside carriers, to respect theirpicket line, as a means of exerting economic pressure onthe Employer. Furthermore, Respondent emphasizes thatthe strike was deliberately called at a crucial time, the pre-Thanksgiving, Christmas, and New Year season. Accord-ing to Respondent, some 250,000 turkeys were to bedelivered during this interval. Jones testified that the workstoppage resulted in a loss of sales of over $200,000; thattheCompany incurred further substantial expenses inprocuring outside carriers to help handle the loadsordinarily handled during these periods; that for severalhours after the strike began, warehousemen were idled;and that after the strike, Respondent was required to resortto overtime to make up the time lost because of the strike.Under these circumstances, Respondent argues, thefailure to utilize all the casuals after the strike constitutedno more than reasonable discipline short of discharge.Moreover, Respondent asserts, the reason casuals, callingin during the month or so after the strike was terminated,were told that there was no work for them was thatRespondent had been obliged to keep its commitment tothe outside camers, as well as to avoid similar occurrencesof unauthorized work stoppages during the critical preholi-day period.Of course, if, despite their participation in the unauthor-ized strike, the casuals were, nevertheless, protected fromdischarge by reason of the 24-hour clause, the fact thatRespondent's operationmay have undergone seriousdisruption, loss of business, and extraordinary expensewould not justify Respondent's action in terminating thecasuals' employment status, though these factors mighthave a bearing if the action taken were construed asdiscipline short of discharge. Since it has already beenfound that the conduct in which Respondent engagedtoward the striking casuals was tantamount to discharge, itisunnecessary to decide whether the conduct in whichthese employees engaged, and the consequences to theEmployer resulting therefrom, afforded sufficient justifica-tion for removing these casuals from the roster and failingto call them after November 18.Upon the basis of the foregoing, and upon the entirerecord, it is hereby found that, by notifying the casualtruckdriverswho engaged in the unauthorized workstoppage for a period of less than 24 hours that they weredischarged; by removing the names of any or all of themfrom the roster of casual drivers and establishing a newroster;by admittedly failing and refusing to call ordispatch all but seven of said casuals after November 18;and by admittedly deciding not to dispatch any of saidcasualswho had engaged in the unauthorized stoppageunless it was essential to the normal operations of its FoodCenter, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.17IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations ofRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, it will be recommended that Respondent cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that Respondent penalized the casualemployees who engaged in the unauthorized work stop-page on November 17-18, 1972, for a period of less than 24hours,by notifying them that they were discharged;removing the names of some or all of them from the rosterof casual drivers and establishing a new roster; admittedlyfailing and refusing to call or dispatch all but seven of saidcasuals after November 18, and deciding not to dispatchany of said casuals who had engaged in the unauthorizedwork stoppage unless it was essential to the normaloperations of its Food Center, all in violation of Section8(a)(1) of the Act.Itwill,therefore, be recommended that Respondentimmediately restore each of said casuals who had engagedm the unauthorized work stoppage for less than 24 hours,to the roster of casual truckdrivers previously maintainedby it, without prejudice to any of the rights and privilegespreviously enjoyed by them, and call and dispatch saidcasuals, as and when required, in the same manner andorder in which casuals were called and dispatched asreplacements for permanent or regular full-time truckdnv-ers prior to their unauthorized work stoppage, and makethem whole for any loss of earnings they may have sufferedby reason of Respondent's conduct, by payment to each ofthem of a sum of money equal to the amount he wouldhave earned from the date the casuals were notified of theirtermination on November 17-18, 1971, until the date eachshall have been notified that he has been restored to theroster of casual employees, less his net earnings duringsuch period. Backpay together with interest at the rate of 6percent per annum shall be computed in the manner setforth in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Food Fair Stores, Inc., Respondent herein, is, and atall times material herein has been, engaged in commerceand in an industry affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.17On the basis of these findings, Respondent's proposed findings of factProposed conclusion of law 4 is granted, 1, 2, 3, and 5 are denied1,2, 6, 9, 10, and 11 are granted, 3, 4, 5(a) and (c), 7, and 8 are denied FOOD FAIR STORES, INC.3572.Food Drivers, Helpers & Warehousemen Employees,Local 500, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, the Union herein, is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.3.By the conduct, described above, Respondent hasinterfered with, restrained, and coerced employees in theexercise of rights guaranteed in Section 7, thereby engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, andpursuant to Section 10(c) of the Act,I issuethe followingrecommended: 18ORDERFood Fair Stores, Inc., Respondent herein, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to impose or imposing the penalty ofdischarge on employees for engaging in unauthorized workstoppages lasting less than 24 hours.(b) In any like or similar manner, interfering with,restraining, or coercing employees in the exercise of therights to self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tives of their own choosing, and toengage inconcertedactivities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment as authorizedin Section 8(a)(3) of the Act, as guaranteed in Section 7thereof.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Immediately restore each of the casual employeeswho engaged in the unauthorized work stoppage onNovember 17-18, for less than 24 hours, to the roster ofcasual truckdrivers previouslymaintainedby it, withoutprejudice to any of the rights and privileges enjoyed by18 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe NationalLaborRelations Board."them, and call and dispatch said casuals, as and whenrequired, in the same manner and order in which casualswere called and dispatched as replacements for permanentor regular full-time truckdrivers prior to their unauthorizedwork stoppage, and make them whole for any loss ofearnings they may have suffered by reason of the actiontaken against them in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful in analyzing the amount of backpaydue under the terms of this recommended Order.(c) Post at its Food Center in Philadelphia, Pennsylvania,copiesof the attached notice marked "Appendix"19[the text of which is contained in the starred footnote below ].Copies of the said notice, on forms provided by theRegional Director for Region 4, after being duly signed byRespondent's duly authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonablesteps shallbe taken by Respondentto ensurethat said notices are notaltered, defaced, or covered by any othermaterial.(d)Notify said Regional Director,in writing,within 20days from receipt of this Decision, what steps Respondenthas taken to comply herewith.* The Appendix contained the following promisesWE WILL not threaten to impose or impose the penalty of discharge onemployees for engaging in unauthorized work stoppages lasting less than 24hoursWE WILL not in any like or similar manner interfere with, restrain, or coerceemployees in the exercise of the rights to self-organization, to form, join orassist any labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3), as guaranteed inSection 7 of the ActWE WILL immediately restore each of the casual employees who engaged inthe unauthorized work stoppage on November 17-18, 1971, for less than 24hours, to the roster of casual truckdrivers previously maintained by us,without prejudice to any of the rights and privileges enjoyed by them, andcall and dispatch said casuals, as and when required by us, in the samemanner and order in which casuals were called and dispatched asreplacements for permanent or regular full-time truckdrrvers prior to theirunauthorized work stoppage, and make them whole for any loss of earningsthey may have suffered by reason of the action taken against them, in themanner set forth in the section of the Decision entitled "The Remedy " Thecasual truckdrivers referred to are Clarence McGrath, Raymond Brown,Samuel Ladd, Robert Driscoll, Anthony Vercio, Frank Buchinsky, VernonJordan, George Medica, Gerald Cohen, George Smith, Jr. Thomas Whelan,WilliamDavis,AlbertEvans, JosephDittus,Nicholas Fantozzi, EConnelly, RMager,Bennie Bardaji,John Caruso, William Murtha. andWilliam Barrett